         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 1 of 51




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                         )
ACCELERATE360, LLC,                      )
                                         )
            Plaintiff,                   )
                                         )
v.                                       )     CIVIL ACTION NO: _____________
                                         )
BRYAN CROSBY,                            )
                                         )
            Defendant.                   )

                                  COMPLAINT

      COMES NOW, Accelerate360, LLC (“Accelerate”), and files this Complaint

against Bryan Crosby (“Crosby” or “Defendant”), respectfully showing as follows:

                               INTRODUCTION

                                          1.

      Accelerate brings this action seeking recovery of over $19.56 million in losses

arising from Crosby’s gross misrepresentations and abject failures to perform.

Accelerate retained Crosby for a singular purpose -- to source and procure authentic

KN95 facemasks for Accelerate, which products were destined for re-sale to front-

line essential workers and concerned consumers throughout the United States as the

COVID-19 pandemic began to take hold earlier this year. Crosby, who touted his

close, personal relationships with his reliable and established Chinese suppliers,

instructed Accelerate how, and from whom, to effectively procure and export the
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 2 of 51




KN95 masks, connected Accelerate with his contacts, and then brokered, facilitated

and managed the transactions through which Accelerate would, with Crosby’s active

encouragement, ultimately purchase over 20 million masks from Crosby’s Chinese

business associates – masks Accelerate paid for, in full, up-front, at Crosby’s

specific behest.

                                         2.

      Crosby and his company, Crosby Enterprises LLC, received a king’s ransom

in connection with Crosby’s efforts in procuring the masks – namely $2,042,990 in

commissions paid in just two short months. Those commissions, however, were

undeserved and procured by fraud.

                                         3.

      Unfortunately, Accelerate would soon discover that while it paid for authentic

KN95 masks from two of Crosby’s purported “trusted” suppliers, those suppliers

would prove completely unable to deliver on Crosby’s promises. Indeed, one

supplier was completely incapable of producing masks that met the KN95 standard

while the other apparently abdicated the majority of its manufacturing obligations,

subcontracting them to unqualified and unsupervised third-parties – a fact Crosby

was fully aware of but misrepresented.




                                         2
           Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 3 of 51




                                           4.

      As a result, Accelerate has had to enact a costly product recall and has seen

its reputation as a supplier of quality PPE shredded.         Even after undertaking

substantial mitigation efforts, Accelerate has been left with over 9.7 million virtually

worthless masks – masks for which it paid $17.5 million – all as a result of Crosby’s

complete failure to fulfill his obligations in his haste to cash-in at Accelerate’s

expense.

                    PARTIES, JURISDICTION AND VENUE

                                           5.

      Accelerate is a limited liability company formed and existing pursuant to the

laws of the State of Delaware, with its principal place of business at 1955 Lake Park

Drive, Suite 400, Smyrna, Georgia.

                                           6.

      Accelerate’s sole member is a limited liability company formed and existing

pursuant to the laws of the State of Delaware with a principal place of business in

Georgia. The sole member of that entity is a limited liability company formed and

existing pursuant to the laws of the State of Delaware with a principal place of

business in Georgia. The sole member of that entity is a corporation formed and

existing pursuant to the laws of the State of Delaware with a principal place of

business in Florida.


                                           3
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 4 of 51




                                           7.

      Accelerate is one of the nation’s leading logistics, distribution and

merchandising companies, with over fifty (50) distribution centers serving

publishers, wholesalers and retailers around the nation.

                                           8.

      Defendant Crosby is an individual residing at 403 S. Gay Street, Apartment

13, Knoxville, Tennessee, where he may be served with an Original Summons and

Complaint. Upon information and belief Crosby participates in numerous

commercial endeavors, including serving as a “Strategic Advisor” for Magna 1

lubricants, a Partner in Fusion Business Solutions and the Chief Executive Officer

of Southeastern Packaging Technologies, LLC. Through one or more of these

various enterprises Crosby has, as further described below, developed relationships

with various Chinese manufacturing firms, brokers and suppliers.

                                           9.

      This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332 as the parties are of diverse citizenship and the amount in controversy

exceeds $75,000.00.

                                           10.

      This Court has personal jurisdiction over Defendant in that: (i) Crosby entered

into a business relationship with Accelerate in this judicial district and the unlawful


                                          4
          Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 5 of 51




conduct was all directed to Accelerate in this judicial district; (ii) Crosby, upon

information and belief, continuously and systematically conducts business in this

judicial district; and (iii) Crosby directed his misrepresentations to, and has engaged

and continue to engage in violations of Accelerate’s rights in, this judicial district.

                                            11.

       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, in that: (i) Crosby

entered into a business relationship with Accelerate in this judicial district; and (ii)

a substantial part of the events and omissions that give rise to this action occurred in

this judicial district.

                            FACTUAL BACKGROUND

                          The Parties’ Business Relationship

                                            12.

       In March 2020, the United States was just beginning to experience its first

COVID-19 cases and “temporary” lockdowns. Accelerate, recognizing a shortage

of N95 respirator masks was imminent, sought to actively acquire and import

comparable KN95 masks from China to fill the void in the marketplace.

                                            13.

       Accelerate, however, had no relationships with Chinese mask manufacturers

and limited experience navigating the complex web of issues necessary to source

and export the masks out of China. In short, Accelerate required a partner who knew


                                           5
          Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 6 of 51




the Chinese market and could bring his relationships and knowledge to bear to

ensure that Accelerate could quickly procure the requisite authentic KN95 product

for resale.

                                          14.

       Enter Crosby, who touted himself as an “industry expert” well-versed in

procuring and importing such products into the United States. Crosby promoted his

close relationships with two manufacturers, Chengde Technology Co., Ltd.

(“Chengde”) and Bio-Max Tech Co., Ltd. (“Biomax”), both of which Crosby

represented could readily supply authentic KN95 masks satisfying all applicable

CDC and FDA standards.

                                          15.

       Crosby first introduced Accelerate to Chengde, which Crosby represented was

one of the leading manufacturers of authentic KN95 masks and with whom Crosby

had conducted business for years. Crosby sold Accelerate on his close, personal

relationship with Chengde’s principals.

                                          16.

       He touted Chengde’s quality control standards and manufacturing processes

and represented that Chengde was one of a handful of mask manufacturers

authorized to purchase quality raw materials from the state-owned suppliers

necessary to manufacture compliant KN95 masks.


                                          6
          Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 7 of 51




                                          17.

        By way of example, in an email dated March 9, 2020, Crosby sent Accelerate

pictures of the Chengde facility manufacturing masks and assured Accelerate he had

personal knowledge of Chengde’s manufacturing abilities. In the email, Crosby

stated:




                                          18.

        Crosby further assured Accelerate that Chengde was well-equipped to directly

handle the anticipated high-volume production of authentic KN95 masks Accelerate

would require without sacrificing strict quality control measures over its production

line.

                                          19.

        In a May 8, 2020 email to Accelerate Crosby further memorialized his

representations regarding Chengde as follows:




                                          7
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 8 of 51




                                           20.

      Crosby next introduced Accelerate to Biomax, another manufacturer that

Crosby purportedly knew well. Crosby represented to Accelerate that he’d visited

and personally inspected Biomax’s factory and could vouch for Biomax’s ability to

produce authentic KN95 masks meeting applicable U.S. standards with the same

quality and precision as the trusted Chengde. In fact, Crosby represented that his

relationship with the principal of Biomax was so close that he would personally visit,

dine and stay with the principal during his frequent trips to China.

                                           21.

      By way of example, in an April 14, 2020 email – sent by Crosby four (4) days

before the execution of the parties’ written agreement, but after Accelerate had

already paid Biomax a substantial down payment of $3.875 million at Crosby’s
                                          8
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 9 of 51




insistence – Crosby proclaimed that Biomax: (i) was already shipping over 539,000

KN95 masks to Accelerate; (ii) would be readily able to supply millions of KN95

masks to Accelerate per week; (iii) characterized that the relationship between

Accelerate and Biomax would be “in close to zero hassle range”; and (iv) reassured

Accelerate that it would receive “preferential treatment [from Biomax] as we do with

Chengde moving forward”. The email, which even included boastful video clips of

purported KN95 masks rolling off Biomax’s production lines set to music, provides,

in pertinent part, as follows:




                                         9
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 10 of 51




                                         22.

      Crosby knew it was “mission critical” that all masks ordered by Accelerate

meet the KN95 standard as Accelerate was pursuing supplying masks to first-

responders, healthcare workers and other frontline essential employees requiring

protection during the COVID-19 pandemic. Equally important was that all product

arrive in the United States properly packaged for resale and in compliance with all

regulatory requirements. Crosby was also aware, at all times, that he had been

retained, and was being paid substantial sums, to satisfy these objectives for

Accelerate.

                                         23.

      As such, Crosby was, among other things, directly involved in package design

and labeling to ensure the instructions and packaging satisfied regulatory

requirements. In fact, in an April 27, 2020 email addressing packaging design for

the masks, Crosby assured Accelerate that the KN95 masks being procured from

Chengde would be fit for re-sale for medical use irrespective of the way in which

they were packaged, with Crosby stating as follows:




                                        10
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 11 of 51




                                          24.

      At all times Crosby promoted the ability of his well-known Chinese contacts

to supply large quantities of authentic KN95 masks to Accelerate in accordance with

the aforementioned criteria. In fact, Crosby continually encouraged and pressured

Accelerate to purchase the KN95 masks in extraordinarily large quantities from his

suppliers or else, Crosby warned, Accelerate would risk losing this source of supply

altogether to more eager buyers.

                                          25.

      In direct reliance on Crosby’s representations and assurances, and reasonably

believing it had partnered with an industry expert in Crosby, over the course of just

two months Accelerate agreed to purchase over 16.1 million KN95 masks from

Chengde and over 5.038 million KN95 masks from Biomax for a total of over $33

million dollars.

                                          26.

      Accelerate was required to prepay for all of its masks because, according to

Crosby’s reassurances, demand was so high that prepayment was the only payment

term for the entire industry.

                                          27.

      By way of example, in an April 22, 2020 email, Crosby advised Accelerate

that Chengde would be able to produce “a minimum of 36 million [masks] for the


                                         11
           Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 12 of 51




month of May … that’s cruising”, and that Biomax would be able to supply an

additional 3 to 4 million authentic KN95 masks per week. In that same email Crosby

implored Accelerate:




                                         28.

      Just one week later, in an April 29, 2020 email, Crosby once again implored

Accelerate to continue to prepay for the KN95 masks, advising as follows:




                                         29.

      In fact, Crosby was in such a rush to ensure that Accelerate procured masks

that, on April 26, 2020, he executed a Chinese customs declaration form on

Accelerate’s behalf and without Accelerate’s prior consent, notifying Accelerate as

follows:

                                        12
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 13 of 51




                                          30.

      Once alerted to this fact, Accelerate instructed Crosby not to sign for the

company – and to ensure that he didn’t, Accelerate was then forced to quickly sign

the customs declaration form. The attempted forgery was another attempt by Crosby

to pressure Accelerate to continue importing the masks and thereby inflate and

expedite the payment of his commissions.

                                          31.

      Crosby continued his sales push into early May. In response to an email from

Accelerate stating that it was unsure of customer demand moving forward and

wanted to sell the masks it had already procured from Chengde before purchasing

more, Crosby responded, in a May 6, 2020 email, that Accelerate would not be able

to keep up with the demand, particularly from governmental front line workers and

health care systems, and that maintaining the relationship with Chengde, by

purchasing more product, would provide a “sustainable competitive advantage.”

Specifically, Crosby stated as follows:




                                          13
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 14 of 51




                                         32.

      Accelerate would soon discover that Crosby’s enthusiasm and encouragement

was not focused on ensuring Accelerate would procure sufficient authentic KN95

masks to meet its needs. Instead, Crosby was running an unlawful “pump and dump”

scheme with Accelerate as his victim. Crosby misrepresented the nature and abilities

of his suppliers and overhyped their capability to supply authentic KN95 masks, all

while inducing and encouraging Accelerate to purchase as many masks as possible

to boost Crosby’s commissions and further ingratiate Crosby with his Chinese

business contacts.

                     The Formation of Crosby Enterprises LLC

                                         33.

      On April 16, 2020, Crosby caused Crosby Enterprises LLC (“Crosby LLC”)

to be formed. Crosby LLC is a limited liability company formed and existing

pursuant to the laws of the State of Tennessee with an address of 403 S. Gay Street,


                                        14
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 15 of 51




Apartment 13, Knoxville, Tennessee – upon information and belief, this address is

Crosby’s residence.

                                           34.

      Crosby is the sole member and manager of Crosby LLC.

                                           35.

      No capital contributions were made to Crosby LLC. Instead, Crosby LLC

took on debt, in the form of a corporate credit card which, upon information and

belief, was used to pay Crosby’s personal expenses rather than legitimate business

expenses of Crosby LLC.

                                           36.

      Crosby LLC is and at all times relevant hereto has been owned, dominated

and controlled by Crosby and is a mere shell entity through which Crosby conducts

his personal business affairs, including the transactions described in detail herein.

                                           37.

      Crosby LLC was formed solely for the purpose of contracting with Accelerate

and, upon information and belief, only does business with Accelerate.

                                           38.

      Crosby LLC is one of multiple limited liability companies formed by Crosby

and operating as a mere shell company out of his personal residence, carrying out

Crosby’s personal business endeavors under his exclusive dominion and control.


                                          15
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 16 of 51




Another such entity is the newly formed Chengde International LLC, an entity

related to the unlawful conduct described herein

                               The Parties’ Contract

                                           39.

       At the same time Crosby was introducing Accelerate to Biomax and Chengde,

counseling Accelerate on the business terms and arrangements for those transactions

encouraging Accelerate to buy millions of masks from Chengde and Biomax, and

personally invoicing Accelerate for commissions payments, Accelerate and Crosby

began working to document their business relationship in a Sales Agency Agreement

– a contract created as an afterthought given Crosby’s work was already well under

way.

                                           40.

       The first draft of the Sales Agency Agreement was provided by Crosby to

Accelerate’s counsel in or around mid-March 2020. Crosby advised Accelerate that

he had used the contract in the past. That Agreement, and subsequent drafts thereof,

expressly contemplated Crosby was entering into the Sales Agency Agreement

personally, in his individual capacity.




                                          16
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 17 of 51




                                          41.

       Further, all drafts of the Sales Agency Agreement, including the execution

copy, failed to accurately describe the services Crosby was to perform – apparently

due to a mutual mistake and miscommunication.

                                          42.

       On April 16, 2020, Crosby’s counsel advised Accelerate that Crosby had

formed Crosby LLC and sent a revised draft of the Sales Agency Agreement to

Accelerate with Crosby LLC as the contemplated counterparty.

                                          43.

       Thereafter, the Sales Agency Agreement was executed on April 20, 2020 by

and between Accelerate and Crosby LLC.

                                          44.

       The Sales Agency Agreement, as prepared by Crosby and his counsel,

contemplates Crosby LLC serving as United States sales representatives charged

with selling KN95 and 3-ply disposable masks Accelerate had already independently

procured to third-party retailers in the United States. (See Sales Agency Agreement,

§1).

                                          45.

       The reality is the parties’ business terms were quite different. Indeed, at no

point in time did Crosby or Crosby LLC ever sell, or attempt to sell, any of


                                         17
          Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 18 of 51




Accelerate’s KN95 masks to American retailers. Instead, at all times the parties

clearly understood that Crosby and Crosby LLC’s role was to procure authentic

KN95 respirator masks for Accelerate and facilitate their export from China to the

United States and ensure their arrival at Accelerate’s (or its customers’) distribution

facilities.

                                           46.

       In exchange for his services Crosby was to receive commissions, payable

when the KN95 masks arrived at Accelerate’s United States’ distribution center (or

the distribution center of any customer the masks were shipped directly to). For

example, on March 10, 2020, Crosby sent an email to Accelerate providing details

on masks, including costs, shipping details, and packaging. He then advised “I’d like

to get 7.5% commission on invoiced amount if #S look good.”

                                           47.

       Ultimately, the parties agreed Crosby would receive a 9% commission on the

first 4,000,000 of KN95 masks delivered to Accelerate, and 7.5% thereafter.

                                           48.

       That commission structure was ultimately memorialized in the Sales Agency

Agreement, that provides that Crosby LLC was to receive the following




                                          18
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 19 of 51




      (See Sales Agency Agreement, Appendix A).

                                          49.

      In accordance with their agreements with Accelerate, Crosby and Crosby LLC

invoiced Accelerate for commissions payments each time an order of masks was

shipped to Accelerate, irrespective of whether those masks had already been sold to

a third-party by Accelerate, Crosby, or Crosby LLC – the latter of which have never

procured, or even attempted to procure, a sale.

                                          50.

      Evidencing Crosby, individually, entered into a business relationship and

binding and enforceable agreement with Accelerate is the fact that Crosby,

individually, invoiced Accelerate for commission payments, both before and after

Crosby LLC was formed.          The invoices that were issued to Accelerate were

sometimes issued by Crosby, personally, and sometimes issued by Crosby LLC as

set forth in the chart below.




                                         19
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 20 of 51




Invoice Number        Invoicing           Date               Commission
                      Entity                                 Amount
Crosby-ACC01          Bryan Crosby        March 29, 2020     $49,128.77

Crosby-ACC02          Bryan Crosby        March 30, 2020     $127,090.94

Crosby-ACC03          Crosby LLC          April 6, 2020      $325,705.54

Crosby-ACC04          Crosby LLC          April 19, 2020     $439,771.20

CellC 005             Bryan Crosby        April 26, 2020     $489,027.78

Crosby-ACC06          Crosby LLC          April 27, 2020     $788,486.40



                                          51.

      As set forth in the invoices issued by Crosby, Crosby claimed he was

personally owed “9% of Accelerate Landed Cost Per Unit 0-4,000,000 Units” and

“7.5% of Accelerate Landed Cost Per Unit > 4,000,000 Units”. (See copies of the

invoices annexed hereto as Exhibit A).

                                          52.

      In total, over a two-month period Crosby and Crosby LLC issued six

commissions invoices, each time demanding immediate payment.

                                          53.

      Between March 30 and May 19, 2020, Accelerate dutifully and promptly

accepted the invoices and paid the commissions believing Crosby and Crosby LLC

were procuring, and had procured, authentic KN95 masks from their Chinese


                                         20
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 21 of 51




business associates and, therefore, believing that Crosby and Crosby LLC had

earned their commissions.

                                        54.

      All told, Crosby and Crosby LLC received a total of $2,042,990 in

commissions payments for Crosby’s “expert” services. As it turns out, Crosby and

Crosby LLC had no right to these substantial commissions as Crosby’s blatant

misrepresentations and gross non-performance have exposed Accelerate to over

$19.56 million in damages.

      Accelerate Receives Counterfeit and Non-Compliant KN95 Masks.

                                        55.

      Once the Chengde and Biomax masks arrived in the United States Accelerate

discovered it had been fleeced.

                                        56.

      Based on Crosby’s representations, Accelerate understood that the authentic

KN95 masks it was purchasing from Chengde would, in fact, be manufactured by

Chengde at four separate plants. Accelerate understood that three of these plants

were staffed by third-parties operating under Chengde’s license, however, Crosby

was clear in his representations that all product derived therefrom would be: (i)

authentic KN95 masks; (ii) Chengde licensed and branded product; (iii)




                                       21
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 22 of 51




manufactured under Chengde’s direction, control and with Chengde’s oversight; and

(iv) subject to Chengde’s quality control processes and procedures.

                                          57.

      Notwithstanding Crosby’s representations that Chengde could handle high-

volume production and ensure quality control, Chengde and Crosby apparently

subcontracted production of the remaining masks Chengde was to supply to

Accelerate to unknown, unqualified third-parties and abdicated any quality control

measures. Hardly the “OEM” process that had been described to Accelerate.

                                          58.

      Accelerate did not discover this bait and switch until late May 2020, when it

began unpacking the Chengde labeled cartons, shipped on Chengde’s airway bill,

and showing the masks to customers -- only to find masks bearing labels of multiple

other suppliers in various packaging and product configurations within the Chengde

labeled cartons. Of course, that this discovery happened in front of, and was in fact

made by a customer who translated the Chinese labeling on the interior packaging

and recognized the product was “not Chengde”, was extraordinarily embarrassing to

Accelerate. Needless to say, Accelerate lost that customer.

                                          59.

      When Crosby was confronted about the issue he attempted to minimize and

justify the discrepancy all while still encouraging Accelerate to continue to


                                         22
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 23 of 51




purchase new masks from Chengde in new packaging to “solve” the problem.

Specifically, Crosby’s May 28, 2020 email provides as follows:




                                           60.

      Crosby’s claims that the discrepancies could be easily explained, and the

product sold to willing third-parties, or the product simply returned to Chengde, was,

unfortunately for Accelerate, woefully optimistic and grossly misleading.

                                           61.

      Accelerate had not, contrary to Crosby’s false reassurances, received Chengde

product from Chengde’s “satellite manufacturers” “using the same raw materials and

conforming to the same tests” etc… The masks Crosby procured for Accelerate



                                         23
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 24 of 51




were cheap “knock-offs” manufactured by entities that were not on the FDA’s

approved list of suppliers for KN95 masks. As a result, none of the masks can be

sold as KN95 – a prerequisite for sales to frontline “essential” healthcare workers.

                                          62.

      Worse still, tests of these counterfeit masks confirm that virtually all of them

(over 7.6 million masks) do not even come close to meeting the KN95 standard of

efficacy in any respect, rendering the masks virtually unmarketable.

                                          63.

      Incredibly, the very next day after trying to justify Accelerate’s receipt of

counterfeit product from Chengde, Crosby encouraged Accelerate to: (i)

immediately wire an additional $4 million to Chengde to procure 4.1 million more

masks; and (ii) consider purchasing as many as 10 million additional masks from

Chengde. To that end, Crosby’s May 29, 2020 email provides as follows:




                                         24
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 25 of 51




                                          64.

      Unfortunately, Crosby’s malfeasance was not limited to the Chengde product.

Equally devastating, the 4.597 million masks Accelerate received from Biomax to

date are no better. These masks are of varying and inconsistent appearance, design

and quality and came packaged not in uniform lots of twenty (20) masks per pack as

ordered, but rather in haphazard assortments of five (5), ten (10) and twenty (20)

masks. Rather than being packaged for resale, many of the masks were simply

placed in Ziploc bags in damaged cases with handwritten labels.

                                          65.

      When Accelerate sent samples of the Biomax masks for testing, it was

discovered in June 2020 that those masks failed to even come close to meeting the

standards applicable to KN95 masks.

                                          66.

      When the failed tests were reported to Crosby he, once again, resorted to

trying to justify and minimize the issues – this time by blaming the conduct of a

freight forwarder and hypothesizing that more testing would yield a better result. At

the same time Crosby, once again, encouraged Accelerate to solve the problem by

just buying more masks. In that regard, a June 11, 2020 email from Crosby provides,

in pertinent part, as follows:




                                         25
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 26 of 51




                                        ***




                                          67.

      That Crosby would even suggest Accelerate purchase 7.5 million more masks

from Biomax – a manufacturer sitting idle because it apparently could not deliver

legitimate product to anybody – after Biomax proved unable to supply the first 5.038

million masks speaks volumes about Crosby’s objectives. Crosby is clearly a

pandemic profiteer who exploited Accelerate’s desire to supply authentic KN95



                                        26
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 27 of 51




product to American first-responders, frontline workers and consumers for his own

financial gain and to further ingratiate himself with his Chinese business associates.

                                           68.

      At least with respect to Chengde, the fraud Crosby perpetrated on Accelerate

appears to have paid dividends for him. On July 6, 2020, after the issues with

Chengde’s supply of product had come to light, Crosby caused to be formed

Chengde International LLC, a limited liability company formed and existing

pursuant to the laws of the State of Tennessee (“Chengde International”). Chengde

International’s registered address is Crosby’s residence.

                                           69.

      That Crosby would form an entity and begin conducting business as an agent

of Chengde within two short months of foisting over ten million dollars of

counterfeit, defective Chengde product on Accelerate is just further evidence of

Crosby’s fraud.

                                           70.

      In short, Crosby and Crosby LLC failed to perform the very essence of their

obligations – to source and procure authentic KN95 masks for Accelerate.

                                           71.

      Crosby, for his part, has refused to take accountability for his wrongdoing and

simply cannot justify or explain how Crosby’s trusted Chinese business associates


                                         27
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 28 of 51




failed to deliver what Crosby promised they would, or why his only proposed

solution required Accelerate to purchase tens of millions of additional masks from

those suppliers.

                                          72.

      As a direct result of Crosby and Crosby LLC’s failures, Accelerate received

12,260,986 in non-compliant, substandard, counterfeit masks – product for which it

paid the suppliers $18,789,870, and product for which Crosby and Crosby LLC also

received lucrative commissions of $2,042,990.

                                          73.

      In addition to those expenditures, Accelerate has been subjected to substantial

additional losses. Among other things Accelerate had to institute a costly and

embarrassing product recall in connection with the non-compliant KN95 masks that

were sold to a third-party supermarket retailer who distributed the product to

approximately 500 retail locations throughout the Mid-Atlantic and Southeastern

United States.

                                          74.

      Accelerate’s reputation in the industry has been devastated as direct result of

Crosby’s unlawful conduct. Accelerate is now viewed as a purveyor of low-quality,

counterfeit PPE rather than a reliable source of authentic KN95 masks and other




                                         28
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 29 of 51




protective equipment for frontline healthcare providers, essential workers and

consumers.

                                           75.

      Accelerate’s efforts to mitigate the massive losses Crosby and Crosby LLC

inflicted only exacerbated the harm. For its part, Biomax has refused to take any

meaningful measures to replace its non-compliant product or refund any payments

to Accelerate. Instead, Accelerate was told the remainder of its outstanding order

(approximately 500,000 masks) would, at long last, be filled with Biomax’s “Second

Generation” product.     The “Second Generation” masks, however, also failed

miserably to meet the KN95 standard – in fact, they performed worse than the first

shipments – reaffirming Crosby’s and Crosby LLC’s gross failings in sourcing

product from Biomax.

                                           76.

      While, after months of negotiations and threatened legal action, Chengde is

making a limited effort to replace some of the counterfeit, non-compliant masks it

sold, it will only do so if Accelerate makes substantial additional payments to acquire

the replacement product – thus far an additional $840,000, with Chengde demanding

another $840,000 payment immediately, absent which it will cease supplying

replacement product. Chengde’s response is a far cry from Crosby’s claim that

Chengde would simply accept a return of the defective counterfeit masks.


                                          29
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 30 of 51




Nevertheless, Accelerate has no choice but to “mitigate” its devastating losses in this

manner to recover what it can – and even with this mitigation Accelerate’s losses,

and Crosby’s liability to Accelerate, exceeds $19.56 million.

                                           77.

      Adding insult to injury, to date Accelerate has been forced to expend an

additional $125,000 to repackage some of the replacement masks being

manufactured by Chengde for retail sale, as they are no longer saleable in the

healthcare market due to the quality and provenance issues that Accelerate has

encountered. Accelerate will incur substantial additional repackaging costs as: (i)

additional masks are procured from Chengde as part of the mitigation; and (ii)

Accelerate attempts to resell the defective masks it already received as cloth face

coverings.

                                           78.

      Accelerate has, therefore, been left with over $18 million worth of masks

sourced by Crosby and Crosby LLC that were not fit for their intended purpose and

have virtually no resale value – so much so that Accelerate is struggling to even

mitigate its damages by selling the masks as cloth face coverings for a small fraction

of what it paid to acquire them.




                                          30
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 31 of 51




                                           79.

      The foregoing makes quite clear that, at best, Crosby grossly misrepresented

his experience in procuring authentic KN95 masks and the nature and extent of his

relationships with his “trusted” Chinese manufacturers to induce Accelerate to enter

into this doomed relationship. At worst, Crosby schemed with his various Chinese

business associates to fleece Accelerate and capitalize on the pandemic. Either

scenario represents a blatant case of fraud.

                                           80.

      As a result of this fraud, and Crosby’s and Crosby LLC’s other breaches,

misdeeds and abject failure to perform, Accelerate has sustained damages in excess

of $19.56 million.

                                           81.

      As a result of the foregoing, on September 15, 2020, Accelerate commenced

a AAA arbitration against Crosby and Crosby LLC pursuant to the terms of the Sales

Agency Agreement (the “Arbitration”).

                                           82.

      On February 2, 2021 – almost four months after he appeared in the Arbitration

– Crosby filed a Motion to Dismiss the Arbitration on the basis that only Crosby

LLC was bound by the arbitration clause in the Sales Agency Agreement and,

therefore, Crosby was not a proper party to the Arbitration proceedings.


                                          31
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 32 of 51




                                              83.

      On February 26, 2021, Accelerate advised Crosby, his counsel, and the

Arbitrator that it would voluntarily dismiss the claims against Crosby in the

Arbitration and seek relief in this Court.

                     COUNT ONE
      BREACH OF CONTRACT AND BREACH OF IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING AGAINST CROSBY

                                              84.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                             85.

      Crosby and Accelerate entered into a binding contract by which Crosby

agreed to Crosby was to serve, and did serve, as Accelerate’s procurement agent,

charged with, among other things, sourcing face masks meeting the KN95 standard

from reputable suppliers for purchase by Accelerate and ensuring their arrival in the

United States.

                                              86.

      Crosby issued invoices to Accelerate for commissions allegedly owed to him

in his personal capacity.




                                             32
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 33 of 51




                                           87.

      As aforesaid, Crosby breached the valid, binding and enforceable terms of the

parties’ agreement in multiple respects including, most fundamentally, by procuring

over 12 million counterfeit, substandard and non-compliant masks for Accelerate

and invoicing and receiving commissions for such defective product.

                                           88.

      Such conduct also constitutes a breach of the implied covenant of good faith

and fair dealing, as Crosby’s conduct frustrates the very purpose of the contract,

namely the Crosby’s obligation to procure authentic KN95 masks for Accelerate,

thereby depriving Accelerate of the very benefit of its bargain.

                                           89.

       As a direct and proximate result of Crosby’s breach of the parties’ agreement

Accelerate has suffered, and will continue to suffer, substantial harm.

                         COUNT TWO
          BREACH OF CONTRACT AND BREACH OF IMPLIED
           COVENANT OF GOOD FAITH AND FAIR DEALING
             AGAINST CROSBY BASED UPON ALTER EGO

                                           90.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.




                                          33
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 34 of 51




                                           91.

      Crosby LLC and Accelerate entered into a binding contract (i.e. the Sales

Agency Agreement) by which Crosby LLC agreed to serve, and did serve, as

Accelerate’s procurement agent, charged with, among other things, sourcing face

masks meeting the KN95 standard from reputable suppliers for purchase by

Accelerate and ensuring their arrival in the United States.

                                           92.

      Crosby LLC issued invoices to Accelerate for commissions allegedly owed to

it.

                                           93.

      As aforesaid, Crosby LLC breached the valid, binding and enforceable terms

of the parties’ agreement in multiple respects including, most fundamentally, by

procuring over 12 million counterfeit, substandard and non-compliant masks for

Accelerate and invoicing and receiving commissions for such defective product.

                                           94.

      Such conduct also constitutes a breach of the implied covenant of good faith

and fair dealing, as Crosby LLC’s conduct frustrates the very purpose of the contract,

namely Crosby’s obligation to procure authentic KN95 masks for Accelerate,

thereby depriving Accelerate of the very benefit of its bargain.




                                         34
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 35 of 51




                                          95.

       As a direct and proximate result of Crosby LLC’s breach of the Sales Agency

Agreement, Accelerate has suffered, and will continue to suffer, substantial harm.

                                          96.

       Crosby LLC is the alter ego of Crosby, and the obligations of Crosby LLC, as

may be determined in the parties’ arbitration, are also the obligations of Crosby.

                                          97.

       There is such a unity of interest and ownership between Crosby and Crosby

LLC that the individuality of defendant Crosby LLC or Crosby LLC’s separateness

from Crosby has ceased as a result of the following facts.

                                          98.

       Crosby LLC is influenced and governed by Crosby.

                                          99.

       Crosby is the owner and holder of all of the membership interests of Crosby

LLC.

                                       100.

       Crosby is the sole manager of Crosby LLC and has sole control over Crosby

LLC.




                                         35
          Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 36 of 51




                                         101.

      Crosby LLC was at all material times herein a corporate instrumentality used

for the benefit of Crosby.

                                         102.

      Crosby LLC operates out of the Crosby’s personal residence.

                                         103.

      Crosby LLC is, and at all times herein was, undercapitalized for the reasonable

needs of its business; in fact, Crosby LLC has admitted that it was never capitalized

and received no capital contributions.

                                         104.

      The form, entity, and structure of Crosby LLC was at all times disregarded by

Crosby.

                                         105.

      The assets of Crosby LLC were intermingled with the assets of Crosby, or

transferred without consideration to Crosby in disregard of the purported separate

corporate form, entity and structure of Crosby LLC.

                                         106.

      Crosby LLC was never intended to have and never has had any true separate

existence. The sole purpose for the formation of Crosby LLC was, and is, to act as a

device by which Crosby could evade his contractual obligations and liability to


                                          36
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 37 of 51




Accelerate by causing an undercapitalized and insolvent limited liability company

to enter into contracts through which Crosby could carry on his own business

without personal liability.

                                        107.

      An adherence to the fiction of the separate existence as a limited liability

company of Crosby LLC would sanction a fraud and promote an injustice in that:

that the limited liability company was formed after Crosby already began performing

procurement services for Accelerate and after Crosby had already invoiced for

commissions in anticipation of personally entering into the Sales Agency

Agreement; that Crosby is attempting to hide behind Crosby LLC and manipulate

assets and liabilities to avoid responsibility; that all assets of Crosby LLC had been

transferred to the Crosby, its sole member.

                                        108.

      As a result, Crosby LLC is merely an alter ego of Crosby.

                                        109.

      Thus, Crosby should be held liable for Accelerate’s damages.

                                  COUNT THREE
                                     FRAUD

                                        110.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                          37
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 38 of 51




                                         111.

      Between March and May of 2020 Crosby engaged in a fraudulent scheme

whereby he: (i) grossly misrepresented his experience, competence and ability

regarding the sourcing and procurement of KN95 face masks; (ii) blatantly

mispresented the extent of his relationships with Chengde and Biomax; (iii) outright

lied about the capabilities of Chengde and Biomax to supply KN95 masks; and (iv)

intentionally concealed critical material facts, including that millions of the Chengde

masks were not actually being manufactured by, or under the direction of, Chengde,

but rather by subcontractors who would supply their own counterfeit product rather

than authentic licensed and branded KN95 masks.

                                         112.

      When Accelerate discovered it had been sold defective and counterfeit masks

and brought the issue to Crosby, Crosby, in furtherance of his fraudulent scheme,

made additional misrepresentations regarding the cause for, and nature of, the

defective product and once again attempted to induce Accelerate into purchasing

tens of millions of additional masks from Chengde and Biomax.

                                         113.

      The foregoing fraudulent scheme was perpetrated by Crosby through

numerous material omissions and misrepresentations, all of which the Crosby knew

were false at the time they were made.


                                          38
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 39 of 51




                                        114.

      Accelerate reasonably and in good faith relied on said omissions,

representations, promises, and assurances, all of which were false and misleading,

to its substantial detriment by, among other things, being induced to purchase, and

continuing to purchase, tens of millions of dollars in masks from Crosby’s Chinese

business associates and continuing to pay Crosby’s millions in commissions.

                                        115.

      Crosby’s conduct, as aforesaid, was willful, wanton and in reckless disregard

of Accelerate’s rights and was otherwise unlawful.

                                        116.

      As a direct and proximate result of the Crosby’s deceitful conduct, affirmative

misrepresentations and material omissions, Accelerate has suffered, and will

continue to suffer, substantial harm.

                                COUNT FOUR
                            CONSTRUCTIVE FRAUD

                                        117.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                        118.

      Crosby affirmatively misled Accelerate regarding, among other things, his

experience, competence and ability regarding the sourcing and procurement of

                                          39
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 40 of 51




authentic KN95 face masks, the nature and extent of his relationships with Chengde

and Biomax, and the capabilities of Chengde and Biomax to supply KN95 masks.

                                        119.

      Crosby further omitted critical material facts, including that millions of the

Chengde masks were not actually being manufactured by Chengde, but rather by

subcontractors who were supplying their own counterfeit product.

                                        120.

      The foregoing misleading conduct could reasonably be expected to, and did,

in fact, influence Accelerate into: (i) entering into the parties’ business relationship

under false and misleading circumstances; and (ii) purchasing masks from Crosby’s

Chinese business associates and contacts under false and misleading circumstances.

                                        121.

      Crosby’s conduct, as aforesaid, was in violation of the legal and equitable

duties owed to Accelerate.

                                        122.

      Crosby’s conduct, as aforesaid, was in reckless disregard of Accelerate’s

rights and was otherwise wrongful.

                                        123.

      As a direct and proximate result of the Crosby’s deceitful conduct, Accelerate

has suffered, and will continue to suffer, substantial harm.


                                          40
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 41 of 51




                            COUNT FIVE
                    NEGLIGENT MISREPRESENTATION

                                        124.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                        125.

      At all relevant times herein, Crosby: (i) misrepresented his experience,

competence and ability regarding the sourcing and procurement of KN95 face

masks; (ii) mispresented the extent of his relationships with Chengde and Biomax;

(iii) misstated the capabilities of Chengde and Biomax to supply KN95 masks; and

(iv) intentionally concealed critical material facts, including that millions of the

Chengde masks were not actually being manufactured by, or under the direction of,

Chengde, but rather by subcontractors who would supply their own counterfeit

product rather than authentic licensed and branded KN95 masks.

                                        126.

      At the time the foregoing misrepresentations were made Crosby knew, or at

least should have known, that his misstatements were false and misleading.

                                        127.

      The actions of Crosby were willful, wanton, malicious and in reckless

disregard of Accelerate’s rights.



                                          41
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 42 of 51




                                        128.

      As a direct and proximate result of Crosby’s negligent misrepresentations

Accelerate has suffered, and will continue to suffer, substantial harm.

                               COUNT SIX
                         DECLARATORY JUDGMENT

                                        129.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                        130.

      An actual controversy has arisen and now exists between Accelerate and

Crosby concerning whether Crosby LLC is a mere alter-ego or “corporate front” for

Crosby such that the corporate form should be disregarded, and Crosby held liable

for all sums due and owing hereunder. That Crosby LLC: (i) was formed after

Crosby already began performing procurement services for Accelerate and after

Crosby had already invoiced for commissions in anticipation of entering into the

Sales Agency Agreement; (ii) has its sole business address at Crosby’s home; (iii)

is, and always has been, undercapitalized; and (iv) is a sham entity formed

exclusively for purposes of Crosby conducting his individual business endeavors

and has been under Crosby’s complete dominion and control confirms that

adherence to the corporate form would only be in furtherance of a fraud.



                                          42
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 43 of 51




                                        131.

      A judicial declaration is necessary and appropriate at this time under the

circumstances to ascertain the parties’ respective rights and obligations.

                                        132.

      By reason of the foregoing, Accelerate requests a judicial determination

adjudging and declaring that Crosby is jointly and severally liable for any liability

imposed upon Crosby LLC in the parties’ arbitration proceedings.

                              COUNT SEVEN
                           PROMISSORY ESTOPPEL

                                        133.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                        134.

      As set forth above, Crosby induced Accelerate to purchase certain masks with

promises that Chengde and Biomax would readily supply authentic KN95 masks

satisfying all applicable CDC and FDA standards.

                                        135.

      Accelerate reasonably relied upon Crosby’s promises that Chengde and

Biomax would readily supply authentic KN95 masks satisfying all applicable CDC

and FDA standards and agreed to purchase such masks.



                                          43
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 44 of 51




                                        136.

      Based upon Crosby’s promises that the masks that it was purchasing from

Chengde and Biomax were authentic KN95 masks satisfying all applicable CDC and

FDA standards, Accelerate paid Crosby commissions totaling $2,042,990.

                                        137.

      Crosby failed to procure authentic KN95 masks satisfying all applicable CDC

and FDA standards.

                                        138.

      Accelerate has, therefore, been left with over $18 million worth of masks

sourced by Crosby and Crosby LLC that were not fit for their intended purpose and

have virtually no resale value – so much so that Accelerate is struggling to even

mitigate its damages by selling the masks as cloth face coverings for a small fraction

of what it paid to acquire them.

                                        139.

      As a direct and proximate result thereof, Accelerate has suffered, and will

continue to suffer, substantial harm.

                          COUNT EIGHT
                QUANTUM MERUIT/UNJUST ENRICHMENT

                                        140.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                          44
        Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 45 of 51




                                        141.

      Through the aforementioned scheme, Crosby has unjustly benefitted through,

among other things, his receipt of over $2,042,990 in commissions in connection

with his procurement of KN95 face masks – notwithstanding the fact Accelerate did

not receive the KN95 masks Crosby was to procure.

                                        142.

      Thus, Crosby unjustly reaped a substantial benefit, worth $2,042,990, at

Accelerate’s expense.

                                        143.

      Crosby knew that, in exchange for the commission payments, Accelerate

expected to receive the benefits that Crosby deprived them of, namely the receipt of

KN95 masks.

                                        144.

      As a result of the foregoing, principles of equity and good conscience mandate

that Crosby pay Accelerate restitution of the fair and reasonable value of the benefits

conferred and disgorge the $2,042,990.

                              COUNT NINE
                         MONEY HAD AND RECEIVED

                                        145.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                          45
            Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 46 of 51




                                        146.

       Crosby received money belonging to Accelerate that in equity and good

conscience he should not be permitted to keep.

                                        147.

       Crosby has failed to return any portion of the over $2,042,990 Accelerate

provided despite his failure to procure authentic, merchantable KN95 Masks.

                                        148.

       As a result of the foregoing, Crosby is liable to Accelerate for such amount

as is shown by the evidence at trial but believed to be not less than $2,042,990, plus

interest.

                               COUNT TEN
                       BREACH OF IMPLIED WARRANTY

                                        149.

       Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                        150.

       Implied the parties’ agreement is a warranty of merchantability that the KN95

masks purchased by Accelerate shall be merchantable and comply with the standard

course of dealing and usage of trade.




                                          46
           Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 47 of 51




                                        151.

      Also implied in the parties’ agreement as a matter of is a warranty of fitness

for a particular purpose.

                                        152.

      As aforesaid, Crosby breached the implied warranties by procuring masks for

Accelerate that were not merchantable insofar as they did not comply with applicable

laws and requirements, including the CDC and FDA standards; did not conform to

Accelerate’s specification for KN95 masks; were not free from defects and were not

fit for their intended purpose, namely resale by Accelerate to various third-party

retailers and end-users throughout the United States.

                                        153.

      As a direct and proximate result of Crosby’s breaches of the implied

warranties, Accelerate has suffered, and will continue to suffer, substantial damages

in an amount to be demonstrated at trial, but anticipated to be in excess of $19.56

million.

                                COUNT ELEVEN
                              PUNITIVE DAMAGES

                                        154.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.



                                          47
           Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 48 of 51




                                        155.

      Crosby’s actions demonstrate intentional or willful misconduct and an entire

want of care or indifference to consequences, so as to justify an award of punitive

damages in connection with Accelerate’s fraud claim.

                                COUNT TWELVE
                               ATTORNEYS’ FEES

                                        156.

      Accelerate restates and incorporates the averments and allegations contained

in the preceding paragraphs as if fully set forth herein.

                                        157.

      Accelerate should be awarded its attorneys' fees and expenses of litigation

from Crosby, pursuant to OCGA § 13-6-11 because Crosby has been stubbornly

litigious and has caused Accelerate unnecessary trouble and expense.

      WHEREFORE, Accelerate respectfully prays:

      a.      That it have trial by jury on all appropriate Counts of this Complaint;

      b.      That it receives an award of compensatory damages, consequential
              damages, incidental damages, punitive damages, interest, attorneys’
              fees and costs and other damages to be determined at trial, but no less
              than $19.56 million as to Count One (Breach of Contract and Breach of
              Implied Covenant of Good Faith and Fair Dealing);

      c.      That it receives an award of compensatory damages, consequential
              damages, incidental damages, punitive damages, interest, attorneys’
              fees and costs and other damages to be determined at trial, but no less
              than $19.56 million, or such other amount as is awarded in the parties’


                                          48
     Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 49 of 51




        arbitration, against Crosby as to Count Two (Breach of Contract Based
        Upon Alter Ego);

d.      That it receives, an award of compensatory damages, consequential
        damages, incidental damages, punitive damages, interest, attorneys’
        fees and costs and other damages to be determined at trial, but no less
        than $19.56 million, against Crosby as to Count Three (Fraud);

e.      That it receives, an award of compensatory damages, consequential
        damages, incidental damages, punitive damages, interest, attorneys’
        fees and costs and other damages to be determined at trial, but no less
        than $19.56 million, against Crosby as to Count Four (Constructive
        Fraud);

f.      That it receives an award of compensatory damages, consequential
        damages, incidental damages, punitive damages, interest, attorneys’
        fees and costs and other damages to be determined at trial, but no less
        than $19.56 million, against Crosby as to Count Five (Negligent
        Misrepresentation);

g.      That it receives entry of an Order declaring and adjudging that Crosby
        is liable for any award entered against his alter-ego, Crosby LLC, in the
        parties’ Arbitration as to Count Six (Declaratory Judgment);

h.      That it receives an award of compensatory damages, consequential
        damages, incidental damages, punitive damages, interest, attorneys’
        fees and costs and other damages to be determined at trial, but no less
        than $19.56 million, against Crosby as to Count Seven (Promissory
        Estoppel);

i.      That it receives an award of restitution in an amount to be determined
        at trial, but no less than $2,042,990, against Crosby as to Count Eight
        (Quantum Meruit/Unjust Enrichment);

j.      That it receives an award of damages in an amount to be determined at
        trial, but no less than $2,042,990, against Crosby as to Count Nine
        (Money Had and Received);

k.      That it an award of compensatory damages for Crosby’s breach of
        warranty in an amount to be demonstrated at trial, together with interest

                                    49
           Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 50 of 51




              and court costs thereon against Crosby as to Count Ten (Breach of
              Implied Warranty);

      l.      That it receives an award of punitive damages in an amount determined
              by the enlightened consciousness of the jury together with applicable
              interest and court costs as to Count Eleven (Punitive Damages);

      m.      That it receives an award of its attorneys’ fees and expenses of litigation
              as a result of Crosby’s stubborn litigiousness and creation of
              unnecessary trouble and expense together with applicable interest and
              court costs as to Count Twelve (Attorneys’ Fees); and

      n.      That it receives such other and further relief as is deemed necessary and
              just.

      Respectfully submitted this 26th day of February, 2021.

                                                BAKER DONELSON BEARMAN
                                                CALDWELL & BERKOWITZ, PC


                                                  /s/ Steven R. Press
                                                Steven R. Press, Esq.
                                                Georgia Bar No. 587199
Monarch Plaza, Suite 1500
3414 Peachtree Road, NE
Atlanta, Georgia 30326
Telephone: (404) 577-6000
Facsimile: (404) 221-6501


Cameron A. Welch, Esq. (pro hac vice admission to be requested)
COLE SCHOTZ, P.C.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 678-6209



                                           50
         Case 1:21-cv-00831-AT Document 1 Filed 02/26/21 Page 51 of 51




                       CERTIFICATE OF COMPLIANCE

      Undersigned counsel certifies that the foregoing document has been prepared

with one of the font and point selections (Times New Roman, 14 point) approved by

the Court in local rules 5.1 (c) and 7.1 (d).


                                           /s/ Steven R. Press
                                         Steven R. Press, Esq.
                                         Georgia Bar No. 587199
Monarch Plaza, Suite 1500
3414 Peachtree Road, NE
Atlanta, Georgia 30326
Telephone: (404) 577-6000
Facsimile: (404) 221-6501




                                           51
